In an action to foreclose a mortgage, the plaintiff appeals from an order which modified the report of an official referee made after a hearing, pursuant to section 1083-a of the Civil Practice Act, fixed the value of the mortgaged premises as of the date of sale, adjudged that the plaintiff was not entitled to a deficiency judgment and, as so modified, confirmed the report. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Carswell, Adel, Aldrich and Nolan, JJ.